Judgment unanimously affirmed. Memorandum: By failing to move either to withdraw the plea pursuant to CPL 220.60 (3) or to vacate the judgment of conviction pursuant to CPL 440.10, defendant has failed to preserve for our review his contention that his guilty plea was not voluntarily and knowingly made. This case does not come within the narrow exception to the preservation rule (see, People v Lopez, 71 NY2d 662, 665-666). In any event, were we to consider defendant’s contentions, we would conclude that they are lacking in merit (see, People v Hale, 171 AD2d 1026, Iv denied 77 NY2d 995; cf., People v Christian [appeal No. 2], 139 AD2d 896, Iv denied 71 NY2d 1024). (Appeal from Judgment of Onondaga County Court, Cunningham, J.—Burglary, 2nd Degree.) Present— Green, J. P., Pine, Wesley, Davis and Boehm, JJ.